UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-4801



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEMOND MCCRAVY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-99-433)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Thomas Stepp, Assistant Federal Public Defender, Green-
ville, South Carolina, for Appellant. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Demond McCravy appeals from his conviction and sentence im-

posed for armed bank robbery and brandishing a firearm during a

violent crime.      McCravy’s attorney has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), concluding that

there are no meritorious grounds for appeal, but raising the issues

of whether the district court complied with Fed. R. Crim. P. 11

when it accepted McCravy’s guilty plea and whether the district

court properly applied the United States Sentencing Guidelines to

the factual findings made at sentencing. Although McCravy was

informed of his right to file a supplemental brief, he has not done

so.

      Our review of the record reveals that the district court com-

plied with Rule 11 and properly applied the Sentencing Guidelines

in its imposition of sentence.           Pursuant to Anders, this court has

reviewed     the   record   for   potential     error   and   has   found   none.

Accordingly, we affirm.

      This    court   requires    that    counsel   inform    his   client,   in

writing, of the right to petition the Supreme Court of the United

States for further review.        If the client requests that a petition

be filed, but counsel believes that such a petition would be friv-

olous, then counsel may move in this court for leave to withdraw

from representation.         Counsel’s motion must state that a copy

thereof was served on the client.            We dispense with oral argument,


                                         2
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3